Citation Nr: 9921022	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran was honorably discharged from active duty extending 
from March 1972 to March 1975.  He received a discharge under 
other than honorable conditions from a period of active duty 
extending from March 1975 to December 1981.  He requests VA 
pension benefits on the basis that he is rendered permanently and 
totally disabled by epilepsy.

Disability pension will be paid to each veteran of a period of 
war who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 1991).  All 
veterans who are basically eligible and who are unable to secure 
and follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (1998).  
Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the percentage standards set forth at 
38 C.F.R. § 4.16 but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating for pension 
purposes may be authorized.  38 C.F.R. § 3.21(b)(2) (1998).

A review of the veteran's appeal reveals several shortcomings in 
the development of the evidence pertinent to the issue of whether 
the veteran is permanently and totally disabled.  For example, 
the veteran has submitted statement from two private physicians.  
However, no attempt to solicit medical records from these 
physicians has been made by the RO.  Full compliance with the 
duty to assist includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

In the attempt to identify the nature and severity of the 
veteran's disabilities, the RO arranged for the veteran to 
undergo a VA medical examination.  Documentation contained in the 
claims file reveals that the VA medical center mailed a letter to 
the veteran on March 26, 1997, informing him that he was 
scheduled for an examination on April 3, 1997, merely a week 
later.  The examination notice was sent to the veteran's address 
of record, a Post Office Box.  The veteran failed to report for 
the scheduled examination and did not contact the RO or the 
Medical Center.  

At this point, the RO apparently assumed the address of record 
was incorrect or out of date, although there is no indication in 
the claims file that the notice was returned as undeliverable.  
The RO contacted the veteran's representative and requested the 
representative attempt to verify the veteran's address and/or 
phone number.  The representative was unable to do so and 
included a memorandum to that effect in the file.  By statement 
of June 1997, the veteran indicated that he understood the VA did 
not have his current address.  He then provided the same address 
which had been of record previously.  He also requested that he 
be informed of the status of his claim for entitlement to pension 
benefits.

Because proceedings before the Board of Veterans' Appeals (Board) 
are ex parte and non-adversarial in nature, the VA is required by 
statute and by case law to assist appellants in developing well-
grounded claims.  38 U.S.C.A. § 5107.  A critical element in the 
evaluation of pension claims is the nature and level of the 
veteran's disability(ies).  In this case, given the paucity of 
medical evidence contained in the claims file, this element can 
best be demonstrated for the record by having the veteran undergo 
a comprehensive VA examination.  Given the confusion as to the 
veteran's address and the short period of time between the 
notification of the scheduled VA examination and the date of the 
examination, the Board is of the opinion that another effort to 
provide the veteran with an examination is required.  However, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wishes to 
fully develop his claim, he has a corresponding duty to assist by 
reporting for the scheduled examination and by keeping in touch 
with the RO.  

With regard to the medical evidence of record, the Board observes 
that in support of his claim, the veteran has submitted two brief 
statements from private physicians.  Both physicians expressed 
their opinions that the veteran is rendered unemployable by a 
seizures and epilepsy.  One statement provides additional detail, 
in that although the veteran takes prescription medication for 
epilepsy, he continues to have seizures.  The physician continued 
as follows:  "This patient is unable to work and needs further 
evaluation of his condition as to the dosages of his medications 
and etc.  He is unable to afford this and therefore, would 
appreciate any assistance that you can give him."  In light of 
this statement, which is pertinent to the permanency of the 
veteran's disability, additional medical evidence is required 
prior to a decision on pension benefits.  As indicated above, the 
veteran will be responsible for cooperating by reporting for his 
scheduled VA examination, so that adjudicators may be fully 
informed as to his medical condition.

In his substantive appeal, received in September 1995, the 
veteran indicated that he had been awarded disability benefits 
from the Social Security Administration (SSA) on account of 
impairment resulting from seizures.  The RO requested copies of 
the medical records used in this determination from the SSA upon 
three separate dates.  Eventually, SSA responded with a form that 
contained the veteran's Social Security number and the brief 
handwritten statement, "No records."  The meaning of this 
statement is unclear.  It could reasonably mean there are no 
medical records on file.  It could reasonably mean the veteran is 
not receiving disability benefits at all, either because he never 
applied for benefits, or because he was denied benefits.  
Alternatively, and hopefully less likely, it could mean that the 
SSA was unable to send the veteran's records at that point or was 
simply unresponsive to the RO's request.  In any case, because 
this response is unclear, it cannot constitute satisfactory 
grounds for denying the veteran's claim.  If the veteran is 
currently receiving disability benefits from the SSA, or if his 
claim for disability benefits was denied, the VA has a duty to 
consider the same evidence considered by that agency in making 
any decision regarding entitlement to VA benefits based upon 
unemployability due to disability.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The Board is therefore of the opinion 
that at the least a clarification of whether the veteran has 
filed a claim for disability benefits with SSA is required.  If 
he has filed a claim, then any medical records generated in 
conjunction with that claim must be obtained for inclusion in his 
VA claims file.

To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  After securing the necessary releases, 
the RO should contact the two physicians 
who have submitted statements in support of 
the veteran's claim and request records 
reflecting all medical treatment they have 
provided to the veteran.  These records 
should then be included in the veteran's 
claims file.  

2.  The RO should obtain clarification from 
the SSA as to whether the veteran has filed 
a claim for Social Security Disability 
benefits, and if so, the status of the 
claim.  Additionally, if the veteran has 
filed a claim the RO should request copies 
of any medical records generated in 
conjunction with that claim for inclusion 
in the veteran's claims file.

3.  The veteran should be afforded a VA 
general medical examination to identify the 
nature and severity of the veteran's 
disabilities.  Again, the scheduling of the 
examination should be reflected in the 
claims file and the veteran should again be 
informed of the consequences of his failure 
to appear for the examination.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in conjunction 
with the examination.  If any specialist 
examinations are deemed helpful, such 
examinations should be conducted as well.  
The examiner is requested to provide 
specific comment upon the private medical 
statements contained in the veteran's 
claims file, especially with regard to the 
permanency of the veteran's seizure 
disability and the possibility that the 
disability could be reasonably controlled 
with proper medication.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action until so notified.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


